 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]BURROUGHS ADDING MACHINECo.andLOCAL1373,DISTRICT 38,INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONER.CaseNo. 1-RC-1743.February 7,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert E. Greene,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture, sale, and servicingof business machines.The home office and manufacturing plants arelocated in the State of Michigan. In connection with its marketingactivity, the Employer operates a large number of branch offices invarious parts of the United States.The Petitioner seeks a unit ofmechanical employees at the branch in Boston, Massachusetts.TheEmployer contends that a unit limited to this branch alone is notappropriate for bargaining purposes, and urges that the only unitappropriate is one including employees at all the branches in its north-east region.The Employer also urges the inclusion of employees thePetitioner would exclude, namely stock clerks, shipping clerks, andutility clerks.Prior to September 1, 1950, the Employer conducted its marketingoperations on a divisional basis, each of 12 divisions being composedof the branch offices within its geographical area.On that date, theEmployer officially instituted a regional system now in the process ofbeing put into effect. It is contemplated that 8 regions will be es-93 NLRB No. 17. BURROUGHS ADDING MACHINE CO.99tablished, replacing the 12 divisions.Four regional offices have al-ready been set up.At the time of the hearing, the Employer wasnegotiating for a site for the regional office in the northeast regionhere concerned.-Under the regional setup, the regional manager has more authoritythan the former divisional manager.He has the power to reassignareas under the jurisdiction of branch offices and set up new branches.Many administrative questions formerly referred to the home officeare to be decided by the regional manager.More of the training ofservicemen takes place in the region than in the home office, as formerlywas the case.The regional manager has authority to approve wageincreases within the limits of the broad wage policies established atthe home office.Each regional office is responsible for all of the Em-ployer's activities carried on within its limits.The Employer's service department is operated as a nationally in-tegrated enterprise.While the branch manager and the regionalmanager have some authority over the branch service manager and theregional service manager, respectively, it appears that the chain ofsupervision runs directly from the branch service manager to the re-gional service manager to the general service manager at the headoffice in Detroit.The Employer's officials in the home office determinethe.management and labor relations policies for all service employees.The same wage,vacation,hospitalization, job classification, and meritrating plans are applicable for all of the Employer's service employees.In a previous proceeding involving the Employer,' the petitioningunion sought a unit composed of service employees at the Employer'sNew York City service station.The Employer contended for aNation-wide unit. In granting the unit requested by the petitioner,the Board said :Although these factors militate in favor of a Nation-wide unit,in our view they are not so compelling as to require our holdingthatonlya Nation-wide unit is appropriate.The record revealsother factors which justify a unit confined to the service employeesof the New York service station apart from the Employer's otherservice employees.We believe that the same considerations apply here. The Employerasserts that its change to a regional system distinguishes this matterfrom the earliercase.But the regional plan does not materially affectthe status of the branch offices.Whatever additional authority isinvested in the regional offices is gained by reducing the powers andfunctions of the home office.While the regional system as outlinedabove indicates the possible appropriateness of a regional unit, it doesIBurroughs Adding Machine Company,81 NLRB 1239 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot detract from the factors, present in this caseas inthe previouscase, which justify a unit limited to the service employeesat a singlebranch office. For example, the employees at the Boston branch per-form their work in a separate geographical area under the immediateand separate supervision of their supervisor and the branch servicemanager. They are a cohesive, permanent group of employees. Thereis only an occasional detailing of some of the Boston employees to otherbranches, and that on only a temporary basis.With few exceptions,the Boston branch apparently recruits its own personnel from amongresidents in the Boston area.The service employees in the Bostonoffice have little or no contact in the ordinary course of their work withemployees from other branches.In view of the foregoing, we are persuaded that a unit confined tothe employees at the Employer's Boston branch office is appropriate.The Petitioner seeks to exclude and the Employer to include stockclerks, shipping clerks, and utility clerks.The stock clerks handparts and supplies to the servicemen in the shop and also keep filledwith parts and supplies the bins which are kept for the field service-men.The shipping clerks receive and ship machines, parts, and sup-plies.The utility clerks unload merchandise and machines and unboxthem and deliver machines to the servicemen to be inspected or re-paired.The shipping, stock, and utility clerks enjoy the same vaca-tion, hospitalization, pension, and other benefits that the servicemenhave.Like the servicemen, they are subject to the supervision of thebranch service manager.The clerks work the same hours as theservicemen and are given the same tests on applying for jobs. Theycome in contact with the servicemen regularly and frequently in thecourse of their work.We find that the stock clerks, shipping clerks,and utility clerks should be included in the unit.We find that the following employees constitute an appropriateunit for the purposes of collective bargaining within themeaning ofSection 9 (b) of the Act:All employees at the Employer's Boston, Massachusetts, branchoffice engaged in repairing, servicing, and maintenance of office equip-ment and business machines, including stock clerks, shipping clerks,and utility clerks, but excluding executives, foremen, office clericalemployees, guards, professional employees, and supervisors as definedin the Act.2[Text of Direction of Election omitted from publication in thisvolume.]2 If, however,the Petitioner does not desire to participate in an election in such a unitat this time, we shall permit it to withdraw its petition without prejudice upon notice to the-Regional Director within 10 days after the issuance of the Decision and Direction ofElection herein